Title: To George Washington from William Booker, 24 June 1799
From: Booker, William
To: Washington, George



Sir
Richmond 24 June 1799

When I wrote you last, I Expected to have been at Mount Vernon before this time.
But it has been Impossible to Send the Mill Stones around before last Saturday, when for the first time, for a good while past, any vessel has gone from this place up the potomac that I knew of, I have shiped the Stones and Irons, on board of a Small Sloop, for Colchester, Joseph Jones Capt., who has promised to deliver them at Mount Vernon, if he Goes from Colchester to Alexandria, or to Mr William Mason, at Colchester, if he gets a freight there and returns back.
I Expect it will be 10 or 12 days before he Gets to Colchester, and by that time I will Certainly be at Mount Vernon, and 4 or 5 days after that, the Mill may Easely be set agoing. I am with Greatis Respect—Your Most Obt an Humbl. Se.

Wm Booker

